Citation Nr: 0002509	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  98-10 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the veteran's income is excessive for the payment of 
improved pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board notes that the veteran was denied entitlement to 
service connection for frozen fingers and frozen feet in 
prior unappealed decisions.  The veteran again requested 
entitlement to service connection for these disabilities in 
his June 1998 substantive appeal in regard to the issue on 
appeal.  He was advised by the RO in July 1998, that he must 
submit new and material evidence in order to reopen his 
claims.  He was further advised that his requests for service 
connection, without additional evidence, were not sufficient 
to reopen his claims.  There is no indication in the claims 
file that the veteran has responded to this request.  In any 
event the issues of entitlement to service connection for 
frozen fingers and frozen feet are not currently before the 
Board.


FINDING OF FACT

The veteran's countable annual income for VA purposes is in 
excess of $8,665.


CONCLUSION OF LAW

The veteran's countable income is in excess of the maximum 
amount allowable for payment of pension benefits.  38 
U.S.C.A. § 1521(a),(b) (West 1991); 38 C.F.R. §§ 3.3(a), 
3.23, 3.271, 3.272 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to a nonservice-connected 
disability pension as a result of qualifying service during 
World War II.  As part of his claim, the veteran submitted a 
VA Form 21-527 Income-Net Worth and Employment Statement in 
March 1998.  Along with the form, the veteran submitted a 
Social Security Benefit Statement which indicated benefits 
paid in the amount of $10, 365.60 in 1997.  The payments 
included direct benefits of $9,840.00 and Medicare premiums 
paid in the amount of $525.00.  The veteran also included a 
Form 1099-R for 1997 which reflected annual retirement 
pension earnings of $4,158.00.

Under the applicable regulations, improved disability pension 
is a benefit payable by VA to veterans of a period of war 
because of disability.  Basic entitlement exists if, among 
other things, the veteran's income is not in excess of the 
applicable maximum pension rate specified in 38 C.F.R. § 
3.23.  38 U.S.C.A. § 1521(a),(b); 38 C.F.R. § 3.3(a)(3) 
(1999).  Pension benefits shall be paid at the maximum annual 
rate reduced by the amount of annual income received by the 
veteran.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3)(vi), 
3.23(a), (b), (d)(4).  Effective December 1997, the maximum 
annual rate of nonservice connected disability pension for a 
veteran was $8,665.  38 C.F.R. § 3.23(a).

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12- 
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Recurring 
income, received or anticipated in equal amounts and at 
regular intervals such as weekly, monthly, quarterly and 
which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated.  38 C.F.R. § 3.271(a)(1).

The exclusions from countable income, as set forth in 38 
C.F.R. § 3.272, include the following: welfare, maintenance, 
VA pension benefits, reimbursement for casualty loss, profits 
realized from a property sale, joint accounts, unreimbursed 
medical expenses, expenses of last illnesses/burials/just 
debts, educational expenses, certain portion of a child's 
income, Domestic Volunteer Service Act program payments, 
distribution of funds under 38 U.S.C.A. § 1718, hardship 
exclusion of child's available income, survivor benefit 
annuity paid by the Department of Defense, Agent Orange 
settlement payments, restitution to individuals of Japanese 
ancestry, the portion of proceeds from the cash surrender of 
a life insurance policy which represents a return of 
insurance premiums, income received by American Indian 
beneficiaries from trust or restricted lands, Radiation 
Exposure Compensation Act payments, Alaska Native Claims 
Settlement Act payments, and monetary allowances under 38 
U.S.C.A. § 1805.

In this case, the veteran was encouraged to submit evidence 
of unreimbursed medical expenses to reduce his countable 
income.  He did not provide any evidence to support a 
reduction in his countable income.  The RO even calculated a 
$92 reduction for unreimbursed medical expenses, based on the 
veteran's Medicare premiums, however, the reduction was not 
sufficient to enable the veteran to meet the income 
threshold.  As noted previously, in computing income, payment 
of any kind from any source will be counted as income unless 
specifically excluded under 38 C.F.R. § 3.272.  A review of 
the provisions of section 3.272 does not show that the 
veteran's income meets any of the specified exclusions with 
the exception of the $92 amount for unreimbursed medical 
expenses. 

Since the veteran's Social Security benefits and additional 
retirement pension are considered countable income and since 
these benefits equaled over $8,665, the veteran's household 
income exceeds the maximum annual rate of pension for a 
veteran.  Since the pertinent facts are not in dispute and 
the law is dispositive, the veteran's claim must be denied 
because of the absence of legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).






ORDER

The Board having determined that the veteran's countable 
income is excessive for the payment of improved disability 
pension, the appeal is denied.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 

